UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                              :
 JOSE QUEZADA, on behalf of himself and                       :
 others similarly situated,                                   :
                                              Plaintiff,      :    21 Civ. 2150 (LGS)
                                                              :
                            -against-                         :         ORDER
                                                              :
 ERGOGENESIS WORKPLACE SOLUTIONS, :
 LLC.,                                                        :
                                                              :
                                              Defendant. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the initial pre-trial conference in this matter is scheduled for May 13, 2021,

at 11:00 a.m.

        WHEREAS, pursuant to the Individual Rules, the parties were required to file a joint

letter and proposed case management plan on May 6, 2021. The parties did not file the joint

letter and proposed case management plan. It is hereby

        ORDERED that, if Plaintiff is in communication with Defendant, the parties shall file the

joint letter and proposed case management plan as soon as possible and no later than noon on

May 10, 2021. If Defendant refuses to cooperate in the preparation of these documents, Plaintiff

shall prepare and file them. If Plaintiff is not in communication with Defendant, as soon as

possible and no later than noon on May 10, 2021, Plaintiff shall file a letter (i) summarizing his

efforts to contact Defendant and (ii) requesting adjournment of the initial pretrial conference.

Dated: May 7, 2021
       New York, New York
